DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 04/14/2021 have been entered. Claims 1, 2, 4-16, and 18-21 remain pending in the application. The amendments overcome the rejection under 35 USC 112(b) set forth in the previous office action mailed on 01/14/2021, except for with respect to claim 4 which is addressed below in the Examiner’s Amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tianhua Gu on 05/25/2021.
The application has been amended as follows: 
Amend claim 1: In lines 18-19, “an axial direction” is changed to “the axial direction”.
Amend claim 4: In line 4, “with plurality of mounting holes” is changed to “with a plurality of mounting holes”. In line 5, “a diameter of the ball” is changed to “a diameter of each of the balls”. In line 6, “the mounting hole” is changed to “each of the mounting holes”.
Amend claim 5: In line 2, “an axial direction” is changed to “the axial direction”.
Amend claim 7: In lines 3-4, “an axial direction” is changed to “the axial direction”.
Amend claim 8: In line 3, “an axial direction” is changed to “the axial direction”.
Amend claim 9: In line 4, “an axial direction” is changed to “the axial direction”.
Amend claim 11: In line 2, “the plurality of rollers is balls” is changed to “the plurality of rollers are balls”.
Amend claim 12: In line 2, “an axial direction” is changed to “the axial direction”.
Amend claim 13: In line 2, “an axial direction” is changed to “the axial direction”.
Amend claim 16: In line 4, “an axial direction” is changed to “the axial direction”.
Amend claim 20: In lines 4-5, “an axial direction” is changed to “the axial direction”.
Cancel claim 21.
REASONS FOR ALLOWANCE
Claims 1, 2, 4-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a magnetic drive medical handpiece comprising a decelerator disposed between a magnetic power input assembly and a power apparatus, an axial gap disposed between a driving magnet and a separation member, and an axial gap disposed between a driven magnet and the separation member, in combination with the remaining limitations of the claim. The closest prior art is Prescott (US 2010/0217245) which discloses the limitations of claim 1 but is silent regarding a decelerator disposed between a magnetic power input assembly and a power apparatus and the axial gaps as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771